Citation Nr: 0941950	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for malignant melanoma 
on the right upper chest and shoulder, to include as a result 
of exposure of ionizing radiation.

3. Entitlement to service connection for headaches, to 
include as a result of exposure of ionizing radiation.

4.  Entitlement to service connection for a right index 
finger cyst/histiocytoma, to include as a result of exposure 
to ionizing radiation.

5.  Entitlement to service connection for an impaired immune 
system, to include as a result of exposure to ionizing 
radiation.   




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1975.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On his VA Form 9 received in June 2007, the Veteran requested 
a Board hearing at a local VA office.  However, in a 
September 2007 letter, the Veteran withdrew his request for 
such hearing.  Therefore, the Board finds that the Veteran's 
request for a Board hearing has been withdrawn.

The Board notes that a review of the claim files reflects 
that the Veteran has raised inferred claims of entitlement to 
service connection for a low back disability and a 
cardiovascular disability, to include as a result of exposure 
of ionizing radiation.  As these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran's headaches are related to his active 
service, including exposure to ionizing radiation.

2.  The competent evidence of record does not demonstrate 
that the Veteran's right upper chest and shoulder melanoma is 
related to his active service, including exposure to ionizing 
radiation.

3.  The competent evidence of record does not demonstrate 
that the Veteran's right index finger cyst/histiocytoma is 
related to his active service, including exposure to ionizing 
radiation.

4.  The competent evidence of record does not demonstrate 
that the Veteran's impaired immune system is related to his 
active service, including exposure to ionizing radiation.

CONCLUSIONS OF LAW


1.  Headaches were not incurred in or aggravated by active 
service, to include as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  Right upper chest and shoulder melanoma was not incurred 
in or aggravated by active service, to include as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

3.  A right index finger cyst/histiocytoma was not incurred 
in or aggravated by active service, to include as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

4.  An impaired immune system was not incurred in or 
aggravated by active service, to include as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned for 
an award of benefits.

In the present case, VA, in August 2005, December 2005, and 
March 2006 letters from the agency of original jurisdiction 
(AOJ) to the appellant that informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence and 
provided the Veteran with notice of the evidence for 
consideration in assignment of a disability rating and an 
effective date in the event of an award of benefits.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  


With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records and 
private treatment records.  Additionally, the claims file 
contains the Veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.   

The record does not reflect that the Veteran has been 
afforded a VA examination 
with respect to the issues on appeal.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that in the present 
case, as discussed in greater detail below, there is not 
sufficient establishment of an in-service event, injury or 
disease.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post- 
war medical records of treatment for colon-related problems 
for period of over 40 years).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).
First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2). This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. § 3.311(b) and (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).



Legal Analysis

The Veteran asserts that service connection is warranted for 
headaches, malignant melanoma of the right upper chest and 
shoulder, a right index finger cyst/histiocytoma, and an 
impaired immune system.  Post-service private treatment 
records demonstrate that he has been diagnosed with and 
treated for such conditions.

The Veteran, in various statements of record, contends that 
his headaches, malignant melanoma of the right upper chest 
and shoulder, a right index finger cyst/histiocytoma, and 
impaired immune system are due to exposure to radiation in 
service.  At the outset, the Board notes that the record does 
not reflect, nor does the Veteran contend, that he 
participated in the occupation of Hiroshima or Nagasaki, 
Japan, or that he was a prisoner of war.  See  38 C.F.R. § 
3.309(d)(3)(ii).  Rather, the Veteran contends that he was 
exposed to radiation while stationed at Eniwetok Island.  
Specifically on a VA Form RRAIS (Radiation Risk Activity 
Information Sheet) and on a Questionnaire for Oceanic (e.g. 
Pacific Proving Grounds) Test Participants received in April 
2006, the Veteran indicated that he was stationed at Eniwetok 
Island of Eniwetok Atoll aboard a LCU (Landing Craft Utility) 
1614 ship and that he helped scientists gather radiation 
samples from Eniwetok Island, as well as other islands, out 
of the atoll, and at ground zero off of his ship.  The 
Veteran also indicated that the locations were contaminated, 
no precautions were taken to minimize exposure to radiation, 
and he was not decontaminated.  The Veteran also reported 
that he did not wear any special clothing or equipment (e.g. 
coveralls, gloves, respirators) during the operation and that 
he wore t-shirts, shorts, and tennis shoes.

The Veteran's service personnel records show that from 
November 22, 1972 to December 20, 1972 and again from January 
3, 1973 to January 31, 1973, his unit, the Assault Craft Unit 
One, operated LCU-1614 at the Eniwetok Atoll in support of an 
engineering/radiological survey jointly conducted by the 
Defense Nuclear Agency and the U. S. Atomic Energy 
Commission.  However, there is no evidence that the Veteran 
was ever exposed to ionizing radiation during the time that 
he spent at the Eniwetok Atoll or at any other time during 
his service.  The Board observes that the term "radiation-
risk activity" includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device and 
service as a member of the garrison or maintenance forces on 
Eniwetok.  However, the time frame that has been statutorily 
recognized by VA for such official operational period of 
atmospheric nuclear testing or other indication of "onsite 
participation activity" is from June 1951 to April 1959.  
See U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. § 3.309 
(2009).  The Board notes that this is not the time frame that 
the Veteran was stationed at Eniwetok Island.  As noted 
above, the record demonstrates that the Veteran was stationed 
at the Eniwetok Atoll between November 1972 and January 1973, 
many years after the statutorily recognized time frame.  

The Board also observes that no federal agency has verified 
that the Veteran participated in a "radiation-risk 
activity" or was otherwise exposed to radiation while 
stationed at Eniwetok Atoll or at any other time during his 
service.  In this regard, the record shows that in March 
2006, the RO requested that the Defense Threat Reduction 
Agency (DTRA) verify the Veteran's participation in a 
radiation risk activity, specifically while participating in 
the Eniwetok Survey in 1972 to 1973.  However, a March 2006 
VA Form 119 (Report of Contact), shows that M. G. from the 
DTRA stated that DTRA only handled cases between the years of 
1945 and 1962.   A subsequent March 2006 Report of Contact 
shows that the RO contacted J.S., from the VA's Central 
Office, who suggested that because the DTRA would not review 
the Veteran's claim, the RO send a request for information to 
both the Navy and the Atomic Energy Commission.  Thereafter, 
in an April 2006 letter in response to the RO's March 2006 
request, J. J. T, a supervisor at the Navy Environmental 
Health Center Detachment, Naval Dosimetry Center, (which 
maintains a computer registry compiled from reports of 
occupational exposure to ionizing radiation made by 
Department of the Navy commands and activities on behalf of 
individuals monitored since approximately 1947) indicated 
that a review of their exposure registry by name and social 
security number revealed no reports of occupational exposure 
to ionizing radiation pertaining to the Veteran.  Likewise, 
in an April 2006 letter, D. M., Director of the Office of 
Public Affairs, of the Department of Energy, National Nuclear 
Security Administration, Nevada Site Office, reported that a 
Master File search of their dosimetry records had been 
conducted for records pertaining to the Veteran with age 18 
years.  However, there were no film or dosimetry records 
available at the Nevada Test Site or the Pacific Proving 
grounds.  The Board notes that the Department of Energy did 
indicate that a "no record" statement for some years did 
not necessarily indicate lack of participation.  Therefore, 
in the absence of any evidence to the contrary, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran was exposed to radiation while 
stationed at Eniwetok Island in 1972 and 1973 or at any other 
time during his service in the military.

The Board emphasizes that in the absence of competent 
evidence establishing that the Veteran was exposed to 
ionizing radiation, the Veteran's claim does not require any 
further development, to include forwarding the claim to the 
Under Secretary for Benefits.  Wandel v. West, 11 Vet. App. 
200 (1998).  Therefore, as the evidence of record does not 
demonstrate that the Veteran was exposed to radiation in 
service, the Board concludes that the Veteran is not entitled 
to a grant of service connection on a presumptive basis for 
his current headaches, malignant melanoma of the right upper 
chest and shoulder, a right index finger cyst/histiocytoma, 
and impaired immune system.

As noted above, even if the presumptive service connection 
statutory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown.  In this 
regard, in order to establish service connection on a non-
presumptive direct incurrence basis, the Veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an 
in-service injury or disease.  In this case, with respect to 
a current disability, the evidence of record demonstrates 
that the Veteran has complained of and been treated for 
headaches since 2000, a right index finger cyst/histiocytoma 
since 2002, right upper chest and shoulder melanoma since 
2001, and an impaired immune system since 2007. 

However, the Veteran's service treatment records do not 
demonstrate that he ever complained of, or was treated for 
headaches, right upper chest and shoulder melanoma, a right 
index finger cyst/ histiocytoma, or an impaired immune 
system.  Indeed, the examiner from the Veteran's February 
1975 separation examination reported that the Veteran's 
clinical evaluation was normal, except for a tattoo on his 
right forearm.  The examiner also indicated that the Veteran 
did not have any significant or interval history or defects 
or diagnoses.

Moreover, there is no competent clinical opinion of record 
that establishes that the Veteran's headaches, melanoma, 
cyst/histiocytoma, or impaired immune system are due to any 
incident of the Veteran's service.  Indeed, with respect to 
the Veteran's headaches, the record demonstrates that such 
disability has been attributed to non-service related 
conditions or incidents.  In this regard, an August 2000 
private hospital operative report shows that the Veteran had 
sinus headaches that were associated with his many year 
history of nasal obstructive symptoms.  Additionally, a July 
2003 private treatment record demonstrates that Veteran, who 
complained of experiencing sudden intense headaches after 
physical exertion, was diagnosed with benign exertional 
headaches.  According to the examiner, such headache 
syndrome:

... occurs most often in weightlifters, but 
can occur with any physical exertion.  
Once the headache begins, subsequent 
exercise and exertion will often trigger 
recurring headache.  The mechanism of 
this headache disorder is unknown, but it 
is self-limited and typically resolves 
after a period of 3 to 6 weeks.

Further, a June 2005, private treatment record 
demonstrates that the examiner indicated that the 
Veteran's left-sided headaches may be secondary to 
a C2-3, C3-4 disc bulge or cervical facet problems.

With respect to the Veteran's impaired immune system, the 
Board observes that an October 2007 private treatment record 
shows that the examiner's impression was that the Veteran had 
an immunodeficient state.  According to the examiner, the 
Veteran did not handle skin pathogens well, which was classic 
for IgG subclass deficiencies, and he had a low normal IgM as 
well.  As to the etiology of the Veteran's impaired immune 
system, the examiner opined that it may be secondary to 
radiation exposure from the Marshall Atolls.  According to 
the examiner:

I do not think that there is any question 
that [the Veteran] had serious radiation 
exposure.  All of the soldiers, marines, 
sailors, and airmen that were exposed to 
radiation emitted from the Marshall 
Atolls have got on to multiple 
abnormalities including acute leukemia, 
hypothyroidism, thyroid cancer, and this 
gentleman may be working on 
immunodeficient state that puts [him] at 
risk for lymphoma.  He has already had a 
melanoma on his right shoulder, which 
although is not part of the atomic 
malignancies, is certainly a reason to 
consider it.

However, to the extent that such statement is offered to show 
that the Veteran's impaired immune system, right shoulder 
melanoma, and/or any other condition is related to radiation 
exposure in service, the Board notes that, as discussed 
above, the evidence of record does not demonstrate that the 
Veteran was ever exposed to radiation while serving in the 
Eniwetok Islands or at any other time.  Therefore, because 
the examiner's opinion is based on an inaccurate factual 
premise (i.e. that the Veteran was exposed to radiation in 
service), the Board finds that it is not competent, probative 
medical evidence.  See Miller v. West, 11 Vet. App. 345, 348 
(1998)( a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  As such, in the absence of any 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's headaches, right upper chest and shoulder melanoma, 
right index finger cyst/ histiocytoma, and impaired immune 
system are etiologically related to any incident of service, 
including radiation exposure.  

In the absence of demonstration of continuity of 
symptomatology, or a clinical opinion that relates current 
disability to service, the initial demonstration of 
headaches, right upper chest and shoulder melanoma, a right 
index finger cyst/ histiocytoma, and/or an impaired immune 
system decades after service is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  


In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current headaches, right upper chest and 
shoulder melanoma, right index finger cyst/ histiocytoma, 
and/or an impaired immune system are related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he engaged in certain activities in 
service and currently experiences certain symptomatology.   
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, 
the Board again notes that the record is not only devoid of 
objective evidence of headaches, right upper chest and 
shoulder melanoma, a right index finger cyst/ histiocytoma, 
and/or an impaired immune system until decades after service, 
but there is no evidence that he was exposed to radiation in 
service.  As such, the Board finds that any assertions by the 
Veteran as to his exposure to radiation in service or as to 
the continuity of symptomatology of his headaches, right 
upper chest and shoulder melanoma, a right index finger cyst/ 
histiocytoma, and/or an impaired immune system since service 
to be less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's headaches, 
right upper chest and shoulder melanoma, right index finger 
cysts/ histiocytoma, and/or an impaired immune system are 
related to service, or demonstration of continuity of 
symptomatology of such disabilities since service, the Board 
finds that the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claims.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for headaches, right upper chest and 
shoulder melanoma, a right index finger cyst/ histiocytoma, 
and/or an impaired immune system and the claims must be 
denied. 


ORDER

Entitlement to service connection for malignant melanoma on 
the right upper chest and shoulder, to include as a result of 
exposure of ionizing radiation, is denied.

Entitlement to service connection for headaches, to include 
as a result of exposure of ionizing radiation, is denied.

Entitlement to service connection for a right index finger 
cyst/histiocytoma, to include as a result of exposure to 
ionizing radiation, is denied.

Entitlement to service connection for an impaired immune 
system, to include as a result of exposure to ionizing 
radiation, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

The Veteran asserts that service connection is warranted for 
a right knee disability.  The Veteran's service treatment 
records show that the Veteran was diagnosed with right knee 
bursitis and probable medial meniscus tear in September 1972.  
August 1973 and September 1973 service treatment records show 
that the Veteran was diagnosed with a dislocated patella and 
a medial collateral strain after injuring his knee while 
wrestling at the beach.  As a result of his injury, he had to 
wear a cast and use crutches. 

With respect to a current disability, a May 1979 private 
treatment record shows that the Veteran was diagnosed with 
right patella dislocation.  A June 1996 private treatment 
record shows that the Veteran underwent a right knee 
arthroscopy with excision of patellar osteophyte.  A June 
2007 VA examination report shows that the Veteran had 
moderately severe right knee degenerative arthritis.  

As to the etiology of the Veteran's current right knee 
disability, the examiner from the June 2007 VA examination 
opined that it was "less as likely as not, less that 50/50 
probability, that his current right knee problems are a 
result of his injury and knee strain during the military 
service."  In reaching this decision, the examiner 
apparently relied on a history to him provided by the Veteran 
that he had injured his right knee prior to service.  
However, the record does not demonstrate that the Veteran has 
contended that he injured his right knee prior to service.  
He only contends that he injured it during service.  (See 
June 2006 Notice of Disagreement).  Further, there is no 
objective evidence of record that the Veteran in fact injured 
his right knee prior to service.  Indeed, the Veteran's 
February 1971 entrance examination report shows that the 
Veteran denied a history of a trick or locked knee, arthritis 
or rheumatism, or bone, joint, or other deformity.  Likewise, 
the examiner from such examination reported that the 
Veteran's lower extremities were normal and did not list a 
right knee condition under the "Summary of Defects and 
Diagnoses" section of the examination report. 

Therefore, because the June 2007 VA examiner's opinion was 
based on an inaccurate factual premise (i.e.--that the 
Veteran had a pre-existing right knee disability), the Board 
finds that such opinion is inadequate.  Accordingly, the 
issue must be remanded for a new VA examination to determine 
the nature and etiology of the Veteran's current right knee 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right knee disability 
since service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current right knee disability.  The 
examiner should specifically identify 
(including a pertinent diagnosis, if 
applicable) any right knee disability 
found to be present.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran has a current right knee 
disability, that is related to any 
incident of service, to include the 
documented in-service complaints of right 
knee pain and in-service diagnoses of 
right knee bursitis and probable medial 
meniscus tear in September 1972 and a 
dislocated patella and a medial 
collateral strain in.  August 1973 and 
September 1973.

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  The examiner should 
indicate whether the claims folder was 
reviewed.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
RO should issue the Veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


